ORDER

PER CURIAM.
AND NOW, this 20th day of July, 2016, the Application for Relief Pursuant to Pa. R.A.P. 123 and for a Judicial Exemption Pursuant to Pa.R.D.E. 219 is GRANTED. Petitioner is immediately reinstated to active status per Rule 219, as is similarly provided for judges who sit within the *381Commonwealth. Any and all other reinstatement requirements are waived.
To the extent Petitioner remains an active or senior member of the judiciary, see Pa.R.C.L.E. 102; Pa.C.L.E. Bd. Reg. § 1, he shall not be subject to annual CLE requirements. If Petitioner returns to active lawyer status, such requirements shall resume, in accordance with Section 6(c) of the Continuing Legal Education Board Regulations. See Pa.C.L.E. Bd. Reg. § 6(c).